Title: From Thomas Jefferson to Richard Peters, 20 February 1822
From: Jefferson, Thomas
To: Peters, Richard

Monticello
Feb. 20. 22Th: Jefferson returns his thanks to his friend Judge Peters for mr Biddle’s instructive and well written Agricultural Address. it came to hand exactly as he was amusing himself with reading the
			 agriculture of the Greeks in their Geoponics. mr Biddle has justly noticed their mass of excellent sense and admirable practice, disfigured by a fantastical mixture of superstician and
			 empiricism, such as the recipe of the ass’s head in the middle of the garden Etc these poor ignorant pagans seem not to have been aware that the privilege of producing ring-straked cattle by shewing them striped sticks did not extend to them.Th: J. renews affectionately antient recollections with Judge Peters and assures him of his constant esteem & respect.